Citation Nr: 0726471	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-42 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to May 23, 2003, 
for the award of a 60 percent evaluation for a peptic ulcer, 
status post Bilroth gastrectomy.

2.  Entitlement to an effective date prior to May 23, 2003, 
for the award of a 10 percent evaluation for a laparotomy 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran a 60 percent 
evaluation (increased from 40 percent) for a peptic ulcer, 
status post Bilroth gastrectomy, and a 10 percent evaluation 
(increased from noncompensable)for a laparotomy scar, with an 
effective date of May 23, 2003 assigned for each increased 
rating award.  The veteran appeals the effective dates 
assigned.

In August 2006, the Board remanded the case for additional 
evidentiary and procedural development.  Following this 
development, the effective date of May 23, 2003 assigned for 
the 60 percent rating for a peptic ulcer and the 10 percent 
rating for the laparotomy scar was confirmed in a March 2007 
rating decision.  The case was returned to the Board in May 
2007 and the veteran now continues his appeal.  


FINDINGS OF FACT

1.  In a final rating decision dated in November 2001, the 
veteran's claims for an increased evaluation in excess of 40 
percent for a peptic ulcer, status post Bilroth gastrectomy, 
and a compensable evaluation for a laparotomy scar were 
denied.

2.  On May 23, 2003, the veteran reopened his claim and 
sought increased evaluations for a peptic ulcer, status post 
Bilroth gastrectomy, and a laparotomy scar. 

3. The veteran has not met the criteria for a 60 percent 
evaluation for a peptic ulcer, status post Bilroth 
gastrectomy, prior to May 23, 2003.

4.  The veteran has not met the criteria for a 10 percent 
evaluation for a laparotomy scar prior to May 23, 2003.
CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 23, 2003, 
for the award of a 60 percent evaluation for a peptic ulcer, 
status post Bilroth gastrectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400(o)(2), 4.114, Diagnostic Code 7308 (2006).

2.  The criteria for an effective date prior to May 23, 2003, 
for the award of a 10 percent evaluation for a laparotomy 
scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.400(o)(2), 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
correspondence from the veteran constituting a claim for a 
rating increase for a peptic ulcer and a laparotomy scar was 
received by VA on May 23, 2003.  The veteran was notified of 
the provisions of the VCAA in correspondence dated in 
December 2003.  Thereafter, the rating decision currently 
being appealed was rendered in February 2004.  In August 
2006, the RO sent the veteran a letter again outlining the 
requirements of VCAA as the law pertained to his current 
claims.  Thereafter, in March 2007, a supplemental statement 
of the case was issued noting that the veteran had not 
submitted any evidence following receipt of the August 2006 
letter. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date for his increased rating awards  and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
matter at issue requires that VA address the state of the 
veteran's service-connected peptic ulcer and laparotomy scar 
for a period of up to one year prior to the effective date of 
May 23, 2003, that is currently the subject of this appeal.  
In this regard, all relevant VA treatment records showing the 
state of the aforementioned disabilities for the period from 
May 23, 2002 - May 23, 2003  have been obtained and 
associated with the evidence.  Furthermore, the veteran has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  The claims file shows that in the August 
2006 correspondence, the RO furnished the veteran with notice 
of the VCAA that was in compliance with the notice 
requirements set forth by the Court in Dingess and has 
otherwise adequately developed the evidence pertinent to the 
issues on appeal.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 C.F.R. § 3.400 (2006).  The 
regulation further provides that for rating increases the 
effective date shall be earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  See 38 C.F.R. 
§ 3.400(o)(2) (2006).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2006).


Entitlement to an effective date prior to May 23, 2003, for 
the award of a 60 percent evaluation for a peptic ulcer, 
status post Bilroth gastrectomy.

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for a gastrointestinal 
disability in April 1996.  Service connection and a 40 
percent evaluation were granted for status post gastrectomy, 
gastrojujenostomy, and gastroduodenoscopy by rating decision 
of June 1996.  In March 1999, the veteran reopened his claim 
for a rating increase.  The claim was denied in an October 
1999 rating decision, which redesignated his service-
connected gastrointestinal disability as a peptic ulcer, 
status post Bilroth gastrectomy.  The veteran filed a timely 
notice of disagreement with the rating determination and was 
issued a statement of the case to his last known mailing 
address; however, he failed to perfect his appeal with a 
timely-filed substantive appeal and the October 1999 rating 
decision became final.  [See 38 C.F.R. § 20.200: An appeal 
consists of a timely filed notice of disagreement in writing 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.]

The veteran's claims file shows that the current appeal stems 
from his application to reopen his claim for an increased 
evaluation for a peptic ulcer, status post Bilroth 
gastrectomy, which was received by VA on May 23, 2003.  Prior 
to this date, the most recent time that VA addressed the 
issue of the rating assigned for this disability was in a 
November 2001 rating decision, which at the time denied the 
veteran's claim for an increased evaluation in excess of 40 
percent for a peptic ulcer, status post Bilroth gastrectomy.  
The veteran was notified of this rating decision and his 
appellate rights in correspondence dated in December 2001.  A 
timely appeal was not filed within the one-year appellate 
period following issuance of this notice and the November 
2001 decision became final in November 2002.  See 38 C.F.R. 
§ 20.302.  There is no correspondence received from the 
veteran since November 2001 but prior to May 23, 2003, that 
may be construed as an application to reopen his claim for a 
rating increase for a peptic ulcer, status post Bilroth 
gastrectomy.

Having established that the veteran reopened his claim for a 
rating increase in excess of 40 percent for a peptic ulcer, 
status post Bilroth gastrectomy on May 23, 2003, the 
applicable regulation generally provides that the effective 
date of an evaluation and award of compensation based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  The regulation further provides that for 
rating increases the effective date shall be earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  See 38 
C.F.R. § 3.400(o)(2).  Therefore, in the present claim, it is 
conceivable that the veteran may be awarded an increased 
rating effective as early as May 23, 2002, if it is factually 
ascertainable by the objective medical evidence that his 
peptic ulcer, status post Bilroth gastrectomy, was manifested 
by symptoms that met the criteria for an increased rating at 
that time.

The veteran's service-connected peptic ulcer, status post 
Bilroth gastrectomy, is rated under the criteria for 
assessing post-gastrectomy syndromes:

730
8
Postgastrectomy syndromes:
Ratin
g

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia
60

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight 
loss
40
38 C.F.R. § 4.114, Diagnostic Code 7308.  

The 60 percent evaluation now in effect for the peptic ulcer, 
status post Bilroth gastrectomy, was based on clinical 
determinations discovered on VA examination in January 2004, 
which show that the veteran's gastrointestinal disability was 
manifested by reports of postprandial nausea and vomiting 
three times per week, episodes of melena six times per year 
with the most recent episode being one month prior, 
persistent constipation, and daily episodes of epigastric 
pain and colic with epigastric tenderness on examination.  
The veteran denied experiencing hemetemesis or diarrhea.  No 
hypoglycemic reactions were elicited and no clinical evidence 
of anemia was noted.  His weight was stable.  Reference was 
made to a May 1994 Upper gastrointestinal examination that 
revealed no gastroesophageal reflux or ulcer at the site of 
the service-connected anastomotic procedure, with free flow 
of stomach contents into the duodenum and slight dilation of 
the proximal duodenum.  The diagnosis was active peptic ulcer 
disease.  Clinical evidence dated from 2004 - 2005 reflect 
that the aforementioned symptoms continued to remain ongoing 
and active.

The Board has reviewed the medical evidence associated with 
the claims file but finds that there are no treatment reports 
addressing the state of the veteran's peptic ulcer, status 
post Bilroth gastrectomy, for the time period from May 23, 
2002 - May 23, 2003.  In this regard, 38 C.F.R. § 3.400(o)(2) 
states that the effective date for an increased rating award 
shall be earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date; otherwise, 
date of receipt of claim.  The Board thus cannot allow an 
effective date prior to May 23, 2003 for the 60 percent 
evaluation for the veteran's peptic ulcer, status post 
Bilroth gastrectomy, in the absence of any clinical evidence 
which could objectively demonstrate that this 
gastrointestinal disability was manifested by symptoms 
meeting the criteria for a 60 percent disability for that 
time period.  Evidence dated prior to May 23, 2002, was 
already considered in the prior final rating decision of 
November 2001, and only demonstrates that the 40 percent 
evaluation then in effect adequately compensated the veteran 
for his the state of his gastrointestinal impairment at the 
time.  

Therefore, in view of the foregoing discussion, the Board 
concludes that the evidence does not demonstrate that the 
symptoms associated with the veteran's peptic ulcer, status 
post Bilroth gastrectomy, have met the criteria for a 60 
percent evaluation prior to May 23, 2003.  The claim for an 
earlier effective date prior to May 23, 2003, for an award of 
a 60 percent evaluation for a peptic ulcer, status post 
Bilroth gastrectomy, is thus denied.

Entitlement to an effective date prior to May 23, 2003, 
for the award of a 10 percent evaluation for a laparotomy 
scar.

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for a laparotomy scar in 
March 1999.  Service connection and a noncompensable 
evaluation were granted for the scar by rating decision of 
October 1999.  The veteran filed a timely notice of 
disagreement with the rating determination and was issued a 
statement of the case to his last known mailing address; 
however, he failed to perfect his appeal with a timely-filed 
substantive appeal and the October 1999 rating decision 
became final.  [See 38 C.F.R. § 20.200: An appeal consists of 
a timely filed notice of disagreement in writing and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.]

The veteran's claims file shows that the current appeal stems 
from his application to reopen his claim for a compensable 
evaluation for a laparotomy scar that was received by VA on 
May 23, 2003.  Prior to this date, the most recent time that 
VA addressed the issue of the rating assigned for this 
disability was in a November 2001 rating decision, which at 
the time denied the veteran's claim for a compensable 
evaluation for a laparotomy scar.  The veteran was notified 
of this rating decision and his appellate rights in 
correspondence dated in December 2001.  A timely appeal was 
not filed within the one-year appellate period following 
issuance of this notice and the November 2001 decision became 
final in November 2002.  See 38 C.F.R. § 20.302.  There is no 
correspondence received from the veteran since November 2001 
but prior to May 23, 2003, that may be construed as an 
application to reopen his claim for a rating increase for a 
laparotomy scar.

Having established that the veteran reopened his claim for a 
compensable rating for a laparotomy scar on May 23, 2003, the 
applicable regulation generally provides that the effective 
date of an evaluation and award of compensation based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  The regulation further provides that for 
rating increases the effective date shall be earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  See 38 
C.F.R. § 3.400(o)(2).  Hence, in the present claim, it is 
conceivable that the veteran may be awarded a compensable 
rating effective as early as May 23, 2002, if it is factually 
ascertainable by the objective medical evidence that his 
laparotomy scar was manifested by symptoms that met the 
criteria for a compensable rating at that time.

The veteran's service-connected laparotomy scar is rated 
under the criteria for assessing scars, as contained in 38 
C.F.R. § 4.118, which are as follows:

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006)
780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006)

The 10 percent evaluation now in effect for the laparotomy 
scar was based on clinical determinations discovered on VA 
examination in January 2004, which show that the veteran's 
laparotomy scar was located over the midline of his abdomen 
and was slightly elevated, deep, blackish in color, and 
irregular in texture as compared to the surrounding skin.  It 
measured 20-centimeters long by 3.0 - 4.0 centimeters in 
width, and had a depth of 1.0 centimeter into the muscle 
tissue.  Examination revealed adherence, tenderness, 
induration, and inflexibility to the underlying tissues for 
the length and width of the scar.  No inflammation, 
keloiding, or limitation of function was associated with the 
scar.  Clinical evidence dated from 2004 - 2005 reflect 
similar findings.

The Board has reviewed the medical evidence associated with 
the claims file but finds that there are no treatment reports 
addressing the state of the veteran's laparotomy scar for the 
time period from May 23, 2002 - May 23, 2003.  In this 
regard, 38 C.F.R. § 3.400(o)(2) states that the effective 
date for an increased rating award shall be earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date; otherwise, date of receipt of claim.  The 
Board thus cannot allow an effective date prior to May 23, 
2003 for the 10 percent evaluation for the veteran's 
laparotomy scar in the absence of any clinical evidence which 
could objectively demonstrate that the scar was manifested by 
symptoms meeting the criteria for a compensable disability 
for that time period.  Evidence dated prior to May 23, 2002, 
was already considered in the prior final rating decision of 
November 2001, and only demonstrates that the zero percent 
evaluation then in effect adequately compensated the veteran 
for the state of his laparotomy scar at the time.

Therefore, in view of the foregoing discussion, the Board 
concludes that the evidence does not demonstrate that the 
symptoms associated with the veteran's laparotomy scar have 
met the criteria for a compensable evaluation prior to May 
23, 2003.  The claim for an earlier effective date prior to 
May 23, 2003, for an award of a compensable evaluation for 
laparotomy scar is thus denied.


ORDER

An effective date prior to May 23, 2003, for the award of a 
60 percent evaluation for a peptic ulcer, status post Bilroth 
gastrectomy is denied.

An effective date prior to May 23, 2003, for the award of a 
10 percent evaluation for a laparotomy scar is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


